Weight, O. J.
Tbe Code provides that each pleading shall, in relation to every affirmative allegation to wbicb it should respond, contain a specific admission or denial, or state sufficient reason for not doing so ; and that allegations not thus responded to, will be taken as true. Section 1742. This section, it is true, is found in tbe chapter regulating-pleading and practice in tbe District Court: but, by section 2284, tbe pleadings are to be substantially tbe same in proceedings before a justice of tbe peace. Tbe court, in sustaining this motion, must have assumed that tbe replication did not contain a denial of tbe defendant’s set-off, for it would scarcely be claimed, that it admitted it. In this, we think, tbe court erred. Tbe plaintiff says, that be does not owe defendant tbe amount by him claimed, or any other sum. There is not, perhaps, in tbe language used, that technical precision or critical nicety, found in some of our courts, but in the language of tbe Code, these words do convey to tbe “ common understanding a reasonable certainty of meaning.” More than this is not required in tbe District Court, and we certainly will not make tbe rule more strict in proceedings before inferior tribunals. There was no. reasonable room for doubt, as to what was denied by this replica*94tion, and an issue was very distinctly made thereby. And especially so, from the fact, that no objection appears to have been taken to this pleading before the justice. But the plaintiff having denied the defendant’s set-off, in the same language substantially, in which his account had been denied by defendant, the first intimation he has that he has not sufficiently denied it, is after he has closed his evidence in the District Court. We think both denials ‘were sufficiently specific, and defendant should have been put upon proof of his set-off.
Judgment reversed.